 



Exhibit 10(j)

SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
Amendment

     THIS AMENDMENT (the “Amendment”) to the Sandy Spring Bank Supplemental
Retirement Agreement by and between Sandy Spring Bank, a Maryland corporation
with its main office in Olney, Maryland (the “Bank”), and      (the
“Executive”), is made this                      day of January, 2004.

The Agreement hereby is amended in order to provide the Executive with an
optional form of payment of benefits as stated below.

1.     In the case of benefits under the Agreement payable upon Normal
Retirement pursuant to Section 2.1, Early Retirement pursuant to Section 2.2,
Disability pursuant to Section 2.3, Termination of Employment following a Change
in Control pursuant to Section 2.4, or following other Terminations pursuant to
Section 2.5, the Executive may elect either of the following forms of payment:



  (i) “Single Annuity Payments” consisting of the payments calculated as set
forth in the Agreement prior to this amendment; or     (ii) “Joint and Survivor
Annuity Payments” equal to the monthly payments that would be payable under a
straight-life, maximum monthly payment, lifetime joint and survivor annuity for
the Executive and the Executive’s spouse, that could be purchased from an issuer
rated superior by A.M. Best (or, in the Bank’s discretion, with an equivalent
rating from another rating organization of similar reputation) for cash equal to
the cost of an annuity with payments equal to the applicable Single Annuity
Payments or, if the cost of such an annuity is not practically determinable, the
actuarial present value of the applicable Single Annuity Payments as calculated
in good faith by the Bank. Joint and Survivor Annuity Payments terminate upon
the payment for the month of death of the survivor of the Executive and the
Executive’s spouse.

2.     Article 3, Death Benefits, shall be amended in its entirety to read as
follows:

“Article 3
Death Benefits



  3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1.



  3.1.1 Insurance Policy in Effect. If the Executive dies while the Insurance
Policy is validly in effect, the benefit under Section 3.1 is the greater of
(i) the lifetime benefit that would have been paid to the Executive under
Section 2.1 calculated as if the date of the Executive’s death were the Normal
Retirement Date, or (ii) the straight life, maximum monthly payment,
fifteen-year annuity for the Executive (calculated as if he or she were not
deceased), or if elected by the Executive, the straight life, maximum monthly
payment, lifetime annuity for the Executive’s surviving spouse (a “Spousal
Annuity”), for payments beginning the month following the Executive’s death,
that could be purchased from an issuer rated superior by A.M. Best (or, in the
Bank’s discretion, with an equivalent rating from another rating organization of
similar reputation) for cash equal to three times the Executive’s Final Average
Pay.



  3.1.2 Insurance Policy Not in Effect. If the Executive dies while the
Insurance Policy is not validly in effect, the benefit under Section 3.1 is the
Accrued Benefit at the date of the Executive’s death divided by one-hundred and
eighty.



       3.1.3 Payment of Benefit.



            3.1.3.1. If the Executive dies while the Insurance Policy is in
effect, the Bank shall pay the benefit to the Beneficiary on the first day of
each month commencing with the month following the Executive’s death and (i) if
the benefit amount calculated in Section 3.1.1 is not based upon a Spousal
Annuity, under the “Single Annuity Method,” commencing with the month following
the Executive’s death

1



--------------------------------------------------------------------------------



 





  and continuing for one-hundred and seventy-nine additional months, (ii) if the
benefit amount calculated in Section 3.1.1 is a Spousal Annuity under the
“Spousal Annuity Method,” in payments equal to the monthly payments that would
be payable under such an annuity, commencing with the month following the
Executive’s death and continuing until the payment for the month of death of the
Executive’s spouse.          3.1.3.2 If the Executive dies while the Insurance
Policy is not in effect, the Executive may elect either of the following forms
of payment: (i) “Single Annuity Payments” consisting of equal monthly payments
on the first day of each month commencing with the month following the
Executive’s death and continuing for one-hundred and seventy-nine additional
months, or (ii) “Spousal Annuity Payments” equal to the monthly payments that
would be payable under a straight-life, maximum monthly payment, lifetime
annuity for the Executive’s Spouse, that could be purchased from an issuer rated
superior by A.M. Best (or, in the Bank’s discretion, with an equivalent rating
from another rating organization of similar reputation) for cash equal to the
cost of an annuity with payments equal to the amounts payable under alternative
(i), or, if the cost of such an annuity is not practically determinable, the
actuarial present value of the applicable Single Annuity Payments as calculated
in good faith by the Bank. Spousal Annuity Payments terminate upon the payment
for the month of death of the Executive’s spouse.

3.     The right of the Bank to purchase an annuity issued by a third party for
or to transfer ownership rights in such an annuity to the Executive in
settlement of its obligations set forth in Section 2.5.3 applies to both Single
Annuity Payments and Joint and Survivor Annuity Payments.

4.     The Bank may require that the Executive and the beneficiary provide
information reasonably necessary to calculate the amount of Joint and Survivor
Annuity Payments or Spousal Annuity Payments as a condition of receipt of such
benefits in that form. If such information is not provided to the reasonable
satisfaction of the Bank, the Bank may, in its discretion, (i) calculate the
Joint and Survivor Annuity Payments or Spousal Annuity Payments based upon
assumptions it deems reasonable, or (ii) pay benefits as if the Executive had
elected to be paid in Single Annuity Payments.

5.     Elections of form of payment may be made prior to or within ten days
following termination.

6.     Notwithstanding anything in the Agreement or this Amendment to the
contrary, the Joint and Survivor Annuity Payment method or Spousal Annuity
Payment method may not be elected, and the Single Annuity Payment form shall be
used, unless the Executive has validly designated his living spouse as his
primary beneficiary prior to the earlier of (i) the Executive’s death, and
(ii) the expiration of ten days of the Executive’s termination of employment,
and such designation remains in effect at such time.

7.     The Agreement is not amended except as explicitly provided herein.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

          EXECUTIVE   SANDY SPRING BANK  

--------------------------------------------------------------------------------

  By    

--------------------------------------------------------------------------------

              Title    

--------------------------------------------------------------------------------

2



--------------------------------------------------------------------------------



 



SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

BENEFICIARY DESIGNATION

     THIS BENEFICIARY DESIGNATION is made this      day of      ,      by the
undersigned (the “Executive”), pursuant to the Supplemental Executive Retirement
Agreement (the “Agreement”) by and between Sandy Spring Bank and the Executive,
and is subject to the terms, requirements, and conditions of the Agreement.

     I hereby designate the following as my beneficiary under the Agreement:

      Primary Beneficiary:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Secondary Beneficiary:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      SIGNED:  

--------------------------------------------------------------------------------

    (Print or Type Name on the Above Line)          

--------------------------------------------------------------------------------

    (Signature)

FORM OF PAYMENT ELECTION

     THIS FORM OF PAYMENT ELECTION is made this      day of      ,      by the
undersigned (the “Executive”), pursuant to the Supplemental Executive Retirement
Agreement (the “Agreement”) by and between Sandy Spring Bank and the Executive,
and is subject to the terms, requirements, and conditions of the Agreement.

               Singe Annuity Payments

               Joint and Survivor Annuity Payments/Spousal Annuity Payments*

      SIGNED:  

--------------------------------------------------------------------------------

    (Print or Type Name on the Above Line)          

--------------------------------------------------------------------------------

    (Signature)



--------------------------------------------------------------------------------

*Use of these methods is subject to terms and conditions set forth in the
Agreement. Selection of these method is valid only if the Executive has properly
designated the Executive’s spouse as his or her beneficiary under the terms of
the Agreement. The Spousal Annuity Payment method is available only for the
payment of benefits payable by reason of the Executive’s death during active
service.

3



--------------------------------------------------------------------------------



 



SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

     THIS AGREEMENT is made this              day of                       ,
               by and between Sandy Spring Bank, a Maryland corporation with its
main office in Olney, Maryland (the “Bank”), and                   (the
“Executive”).

INTRODUCTION

     To encourage the Executive to remain a senior officer of the Bank, the Bank
is willing to provide salary continuation benefits to the Executive. The Bank
will pay the benefits from its general assets.

AGREEMENT

     The Executive and the Bank agree as follows:

Article 1
Definitions

     1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:



       1.1.1 “Accrued Benefit” means the amount of liability for benefits to be
paid under this Agreement recorded on the books of the Bank in accordance with
Generally Accepted Accounting Principles and without reduction for any income
tax benefit related thereto.



       1.1.2 “Benefit Percentage” means 65%.



       1.1.3 “Change in Control” means the earliest of:



  a.   The acquisition by any entity, person or group (other than the
acquisition by a tax-qualified retirement plan sponsored by Sandy Spring
Bancorp, Inc. (“Bancorp”) or the Bank) of beneficial ownership, as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, of more than
25% of the outstanding capital stock of Bancorp or the Bank entitled to vote for
the election of directors (“Voting Stock”);     b.   The commencement by any
entity, person, or group (other than Bancorp or the Bank, a subsidiary of
Bancorp or the Bank, or a tax-qualified retirement plan sponsored by Bancorp or
the Bank) of

4



--------------------------------------------------------------------------------



 





      a tender offer or an exchange offer for more than 20% of the outstanding
Voting Stock of Bancorp or the Bank;     c.   The effective time of (i) a merger
or consolidation of Bancorp or the Bank with one or more other corporations as a
result of which the holders of the outstanding Voting Stock of Bancorp or the
Bank immediately prior to such merger exercise voting control over less than 80%
of the Voting Stock of the surviving or resulting corporation, or (ii) a
transfer of substantially all of the property of Bancorp or the Bank other than
to an entity of which Bancorp or the Bank owns at least 80% of the Voting Stock;
    d.   Upon the acquisition by any entity, person, or group of the control of
the election of a majority of the Bank’s or Bancorp’s directors;     e.   At
such time that, during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Bancorp or the Bank (the
“Continuing Directors”) cease for any reason to constitute at least two-thirds
thereof, provided that any individual whose election or nomination for election
as a member of the Board was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director.



       1.1.4 “Code” means the Internal Revenue Code of 1986, as amended.
References to a Code section shall be deemed to be to that section as it now
exists and to any successor provisions.



       1.1.5 “Disability” means a physical or mental infirmity that impairs the
Executive’s ability to substantially perform the Executive’s duties under this
Agreement and that results in the Executive’s becoming eligible for long-term
disability benefits under a long-term disability plan maintained for Bank
employees (or, if the Bank has no such plan in effect, that impairs the
Executive’s ability to substantially perform job duties for a period of
one-hundred and eighty consecutive days). The Board of Directors of the Bank
shall determine whether or not the Executive is and continues to be permanently
disabled for purposes of this Agreement in good faith, based upon competent
medical advice and other factors that it reasonably believes to be relevant. As
a condition to any benefits, the Bank may require the Executive to submit to
such physical or mental evaluations and tests as the Bank’s Board of Directors
deems appropriate.



       1.1.6 “Early Retirement Date” means the date on which the Executive has
both (a) attained age sixty and (b) completed ten Years of Service.



       1.1.7 “Effective Date” means the date of the Agreement as set forth in
paragraph one of this Agreement.



       1.1.8 “Final Average Pay” means the Executive’s three-year average cash
compensation, determined by adding (a) the total base salary paid to the
Executive for the thirty-six months preceding the date of termination (or other
date specified in this Agreement) divided by three, and (b) one-third of the
total cash bonuses (including, without limitation, bonuses awarded under the
Bank’s Stakeholders Program and similar programs) awarded to the Executive
during the three calendar years preceding the date of termination (or other date
specified in this Agreement). Final Average Pay shall not be reduced for any pay
reduction contributions (x) to cash or deferred arrangements under
Section 401(k) of the Code, (y) to a cafeteria plan under Section 125 of the
Code, or (z) to a nonqualified deferred compensation plan. Final Average Pay
shall not be increased by any reimbursed expenses, credits, or benefits under
any plan of deferred compensation to which the Bank contributes, or any
additional cash compensation or compensation payable in a form other than cash.



       1.1.9 “Good Reason” means the occurrence of any of the following without
Executive’s express written consent:

5



--------------------------------------------------------------------------------



 





  (a)   A material reduction in the Officer’s responsibilities or authority in
connection with the Officer’s employment with Bancorp or the Bank;     (b)  
Assignment to the Officer of duties of a nonexecutive nature or duties for which
the Officer is not reasonably equipped by the Officer’s skills and experience;  
  (c)   A reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 1.1.3 of this
Agreement, any reduction in salary or material reduction in benefits below the
amounts to which the Officer was entitled prior to the Change in Control;    
(d)   Termination of incentive and benefit plans, programs, or arrangements, or
reduction of the Officer’s participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;     (e)   A requirement that the Officer’s principal business office or
principal place of residence be relocated outside any county in which the Bank
has its main office, its branches, or its deposit taking Automatic Teller
Machines; or the assignment to the Officer of duties that would reasonably
require such a relocation;     (f)   A requirement that the Officer spend more
than thirty normal working days away from any county in which the Bank has its
main office, its branches, or its deposit taking Automatic Teller Machines
during any consecutive twelve-month period; or     (g)   Failure to provide
office facilities, secretarial services, and other administrative services to
Officer which are substantially equivalent to the facilities and services
provided to the Officer on the Effective Date (excluding brief periods during
which office facilities may be temporarily unavailable due to fire, natural
disaster, or other calamity).     (h)   In the event of a Change in Control as
defined in Section 1.1.3 of this Agreement, Officer shall have the right to
resign for any reason during the first sixty (60) days immediately following the
first six months after the closing date of a definitive purchase and assumption
agreement (as defined in such agreement), the execution of which brought about a
Change in Control.



       Notwithstanding the foregoing: (i) a reduction or elimination of the
Executive’s benefits under one or more benefit plans maintained by the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Executive (except as such discrimination may be
necessary to comply with law) shall not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the type or to the
general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of the Bank or any company that
controls either of them under a plan or plans in or under which the Executive is
not entitled to participate, and receive benefits, on a fair and
nondiscriminatory basis; and (ii) a requirement that the Executive report to and
be subject to the direction or supervision of a senior officer of the Bank other
than the President and Chief Executive shall not constitute an event of Good
Reason or a material breach of this Agreement. This provision shall not affect
the rights of the Executive to enforce this Agreement.



       A termination with Good Reason means a Termination of Employment by the
Executive by written notice to the Bank, which notice may be immediately
effective, given within ninety days of the event of Good Reason.



       1.1.10 “Insurance Policy” means a single premium life insurance policy
which may be acquired by the Bank, in its sole discretion, as sole owner, on the
life of the Executive in connection with this Agreement.



       1.1.11 “Just Cause” means, as determined in good faith by the Bank’s
Board of Directors, the Executive’s:



  (a)   Personal dishonesty;     (b)   Willful misconduct;     (c)   Breach of
fiduciary duty involving personal profit;

6



--------------------------------------------------------------------------------



 





  (d)   Intentional failure to perform duties under this Agreement;     (e)  
Other, continuing material failure to perform duties assigned to the Officer
under this Agreement after reasonable notification (which shall be stated in
writing and given at least fifteen days prior to termination) by the Board of
such failure;     (f)   Willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order; or
    (g)   Material breach by the Officer of any provision of this Agreement or
an Employment Agreement to which the Officer and the Bank are parties.



       1.1.12 “Normal Retirement Date” means the date on which the Executive has
both (a) attained age sixty-five and (b) completed ten Years of Service.



       1.1.13 “Termination of Employment” means the Executive’s ceasing to be
employed by the Bank for any reason whatsoever, voluntary or involuntary, other
than by reason of an approved leave of absence.



       1.1.14 “Years of Service” means the total number of twelve-month periods
during which the Executive is employed on a full-time basis by the Bank prior to
and after the date of this Agreement, inclusive of any approved leaves of
absence.

Article 2
Lifetime Benefits

     2.1 Normal Retirement Benefit. If the Executive terminates employment on or
after the Normal Retirement Date for reasons other than death, the Bank shall
pay the Executive the benefit described in this Section 2.1.



       2.1.1. Amount of Benefit. The benefit under this Section 2.1 is
one-twelfth of the Executive’s Final Average Pay multiplied by the Benefit
Percentage, which product is reduced by:



       2.1.1.1 Social Security Benefits. One-half of the amount of monthly
unreduced primary (not family) retirement benefits under the United States
Social Security Act that the Executive would be eligible for if application were
made as of the Executive’s sixty-fifth birthday, assuming that the Executive had
earnings at or above the maximum contribution and benefit base under Section 230
of the United States Social Security Act for the Executive’s working career; and



       2.1.1.2 Bank’s Qualified Pension Plan Benefits. The straight life,
monthly payment, annuity benefit the Executive would be entitled to receive
under the Bank’s qualified pension plan as of the Executive’s Termination of
Employment.



       2.1.1.3 Prior Employer’s Pension Plan Benefits. The straight life,
monthly payment, annuity benefit the Executive would be entitled to receive as
of the Executive’s Termination of Employment because of employment by any and
all other banks or companies prior to the Executive’s full time employment by
the Bank under any and all qualified, defined benefit pension plans maintained
by any and all such other banks or companies.



       2.1.1.4 Bank’s Qualified 401(k) and Profit Sharing Plan. The straight
life, maximum monthly payment, fifteen-year annuity that may be purchased at the
date of Termination from an issuer rated superior by A.M. Best (or, in the
Bank’s discretion, with an equivalent rating from another rating organization of
similar reputation) for cash equal to the value of the Executive’s account at
the date of Termination under the Bank’s Cash and Deferred Profit Sharing Plan
and Trust (or any successor plan) attributable to Bank contributions, including
the earnings thereon.



       2.1.2 Payment of Benefit. The Bank shall pay the benefit to the Executive
on the first day of each month commencing with the month following the
Termination of Employment and continuing until the later of the Executive’s
death or the payment of one-hundred and seventy-nine additional monthly
payments.

7



--------------------------------------------------------------------------------



 



     2.2. Early Retirement Benefit. If the Executive terminates employment on or
after the Early Retirement Date but before the Normal Retirement Date, and for
reasons other than death or Disability, the Bank shall pay to the Executive the
benefit described in this Section 2.2.



       2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the amount
of the Accrued Benefit at the date of such early retirement divided by
one-hundred and eighty.



       2.2.2 Payment of Benefit. The Bank shall pay the benefit to the Executive
on the first day of each month commencing with the month following the
Executive’s Termination of Employment and continuing until the later of the
Executive’s death or the payment of one-hundred and seventy-nine additional
monthly payments.

     2.3 Disability Benefit. If the Executive’s employment is terminated for
Disability prior to the Normal Retirement Date, the Bank shall pay to the
Executive the benefit described in this Section 2.3.



       2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the amount
of the Accrued Benefit at the date of such early retirement divided by
one-hundred and eighty.



       2.3.2 Payment of Benefit. The Bank shall pay the benefit to the Executive
on the first day of each month commencing with the month following the
Executive’s Termination of Employment and continuing until the later of the
Executive’s death or the payment of one-hundred and seventy-nine additional
months.

     2.4 Change in Control Benefits. If within the period beginning six months
prior to and ending two years after a Change in Control, (a) the Bank shall
terminate the Executive’s employment without Just Cause, or (b) the Executive
shall terminate his employment with Good Reason, the Bank shall pay to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Agreement.



       2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Normal
Retirement Benefit described in Section 2.1 calculated as if the date of
Termination of Employment were the Executive’s Normal Retirement Date, or, if
elected by the Executive pursuant to Section 2.4.2.1, the Early Retirement
Benefit described in Section 2.4.1 calculated as if the date of Termination of
Employment were the Executive’s Early Retirement Date.



       2.4.2 Payment of Benefits.



       2.4.2.1 Approved Change in Control. If the Change in Control was approved
in advance by a majority of the Continuing Directors, the Bank shall pay the
benefit to the Executive on the first day of each month commencing with the
month following the day on which: (i) the Executive attains age sixty-five, or,
if the Executive so elects in writing within ten days of Termination of
Employment, (ii) the Executive attains age sixty, and, in either case,
continuing until the later of the Executive’s death or the payment of
one-hundred and seventy-nine additional monthly payments.



       2.4.2.2 Unapproved Change in Control. If the Change in Control was not
approved in advance by a majority of the Continuing Directors, the Bank shall
pay the benefit to the Executive on the first day of each month commencing with
the month following the Termination of Employment and continuing until the later
of the Executive’s death or one-hundred and seventy-nine (179) additional
monthly payments.

     2.5. Vested Benefits following Other Terminations. Subject to Section 2.4,
if (i) the Executive voluntarily terminates employment before the Early
Retirement Date for reasons other than Death or Disability, or (ii) the Bank
terminates the Executive’s Employment without Just Cause, the Bank shall pay to
the Executive the benefits described in this section.

8



--------------------------------------------------------------------------------



 





            2.5.1 Amount of Benefit. The benefit under this Section 2.5 is the
straight life, maximum monthly payment, fifteen-year annuity beginning on the
first day of the month following the date on which (i) the Executive attains age
sixty-five, or, if the Executive so elects in writing within ten days of
Termination of Employment, (ii) the Executive attains age sixty, that may be
purchased in the two months following the date of Termination from an issuer
rated superior by A.M. Best (or, in the Bank’s discretion, with an equivalent
rating from another rating organization of similar reputation) for cash equal to
the amount of the vested Accrued Benefit at the date of such termination.    
          2.5.2 Vested Accrued Benefit. For purposes of this section 2.5, only,
the Accrued Benefit shall vest in accordance with the following schedule:

                  Years of   Percentage of Accrued Service   Benefit That Is
Vested

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      <4       0 %
 
    4       20 %
 
    5       25 %
 
    6       30 %
 
    7       35 %
 
    8       40 %
 
    9       45 %
 
    10       50 %
 
    11       60 %
 
    12       70 %
 
    13       80 %
 
    14       90 %
 
    15       100 %

9



--------------------------------------------------------------------------------



 





            2.5.3 Payment of Benefit. The Bank shall pay the monthly benefit (or
cause such benefit to be paid) to the Executive, or his beneficiary after the
Executive’s death, on the first day of each month commencing with the month
following the month in which the Executive attains (i) age sixty-five, or if
elected by the Executive pursuant to section 2.5.2. (ii) age sixty. The Bank
may, in its sole discretion, purchase such an annuity for or transfer its
ownership rights to the Executive in settlement of this obligation, in which
case all of the Bank’s obligations under this Agreement shall immediately
terminate.

Article 3
Death Benefits

     3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1.



       3.1.1 Insurance Policy in Effect. If the Executive dies while the
Insurance Policy is validly in effect, the benefit under Section 3.1 is the
greater of (i) the lifetime benefit that would have been paid to the Executive
under Section 2.1 calculated as if the date of the Executive’s death were the
Normal Retirement Date, or (ii) the straight life, maximum monthly payment,
fifteen-year annuity, for payments beginning the month following the Executive’s
death, that could be purchased from an issuer rated superior by A.M. Best (or,
in the Bank’s discretion, with an equivalent rating from another rating
organization of similar reputation) for cash equal to three times the
Executive’s Final Average Pay.



       3.1.2 Insurance Policy Not in Effect. If the Executive dies while the
Insurance Policy is not validly in effect, the benefit under Section 3.1 is the
Accrued Benefit at the date of the Executive’s death divided by one-hundred and
eighty.



       3.1.3 Payment of Benefit. The Bank shall pay the benefit to the
Beneficiary on the first day of each month commencing with the month following
the Executive’s death and continuing for one-hundred and seventy-nine additional
months.

Article 4
Beneficiaries

     4.1 Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Bank. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Bank during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s surviving
spouse, if any, and if none, to the Executive’s surviving children and to the
descendants of any deceased child by right of representation, and if no children
or descendants survive, to the Executive’s estate.

     4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person, or incapable person. The Bank may require proof of incompetency,
minority, or guardianship as it may deem appropriate prior to the distribution
of the benefit. Such distribution shall completely discharge the Bank from all
liability with respect to such benefit.

Article 5
Adjustment of Certain Payments and Benefits

     The Bank shall indemnify and hold the Officer harmless from any and all
loss, expense, or liability that the Officer may ever incur under Code § 4999,
or any successor provision, as the result of payments or benefits that the
Officer receives from the Bank or any successor to any of its interests. The
Bank shall have this obligation with respect to any excise taxes (and any
federal, state, and local income taxes on those excise taxes) for which the
Officer is liable under Code § 4999, or any successor provision, pursuant to a
tax return on which the Officer reports such excise tax

10



--------------------------------------------------------------------------------



 



liability based on a reasonable analysis (that the Officer need not file with
the return) prepared by the Officer’s legal counsel. This paragraph shall
survive termination or expiration of this Agreement for any reason.

Article 6
General Limitations

     Notwithstanding any provision of this Agreement to the contrary, the Bank
shall not pay any amount of any benefit under this Agreement:

     5.1 Termination for Cause. If the Bank terminates the Executive’s
employment for Just Cause.

     5.2 Suicide. No benefits shall be payable if the Executive commits suicide
within two years after the date of this Agreement, or if the Executive has made
any material misstatement of fact on any application for the Insurance Policy.

Article 7
Claims and Review Procedures

     6.1 Claims Procedures. The Bank shall notify the Executive’s beneficiary in
writing, within ninety days of his or her written application for benefits, of
his or her eligibility or noneligibility for benefits under the Agreement. If
the Bank determines that the beneficiary is not eligible for benefits or full
benefits, the notice shall set forth (a) the specific reasons for such denial,
(b) a specific reference to the provisions of the Agreement on which the denial
is based, (c) a description of any additional information or material necessary
for the claimant to perfect his or her claim, and a description of why it is
needed, and (d) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if the beneficiary
wishes to have the claim reviewed. If the Bank determines that there are special
circumstances requiring additional time to make a decision regarding eligibility
for benefits, the Bank shall notify the beneficiary of the special circumstances
and the date by which a decision is expected to be made, and may extend the time
by which notice may be given of such decision for up to an additional ninety-day
period.

     6.2 Review Procedure. If the beneficiary is determined by the Bank not to
be eligible for benefits, or if the beneficiary believes that he or she is
entitled to greater or different benefits, the beneficiary shall have the
opportunity to have such claim reviewed by the Bank by filing a petition for
review with the Bank within sixty days after receipt of the notice issued by the
Bank. Such petition shall state the specific reasons that the beneficiary
believes entitle him or her to benefits or to greater or different benefits.
Within sixty days after receipt by the Bank of the petition, the Bank shall
afford the beneficiary (and counsel, if any) an opportunity to present his or
her position to the Bank orally or in writing, and the beneficiary (or counsel)
shall have the right to review the pertinent documents. The Bank shall notify
the beneficiary of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the beneficiary, and the specific provisions of the Agreement on
which the decision is based. If, because of the need for a hearing, the
sixty-day period is not sufficient, notice of such decision may be deferred for
up to another sixty-day period at the election of the Bank, but notice of this
deferral shall be given to the beneficiary.

Article 8
Amendments and Termination

     This Agreement may be amended or terminated only by a written agreement
signed by the Bank and the Executive. This Agreement shall supersede any prior
Agreement, which shall be deemed terminated by agreement of the parties
immediately prior to the Effective Date.

Article 9
Miscellaneous

     8.1 Binding Effect. This Agreement shall bind the Executive and the Bank,
and their beneficiaries, survivors, executors, administrators, and transferees.

11



--------------------------------------------------------------------------------



 



     8.2 No Guaranty of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

     8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

     8.4 Tax Withholding. The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

     8.5 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of Maryland, except to the extent preempted by
the laws of the United States of America.

     8.6 Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. The Insurance Policy and any other insurance on the
Executive’s life in which the Bank has an interest is a general asset of the
Bank to which neither the Executive nor any beneficiary has any preferred or
secured claim of any kind, and does not represent funding for the benefit under
this Agreement. Any representation or assertion contrary to this section 8.6 is
a material breach of this Agreement by the representing or asserting party,
which, if such party is the Executive or, following his death, a beneficiary,
shall immediately result in the cessation of any and all payments and the
elimination of any liability hereunder for any payment not made prior to such
assertion or representation, and, if such party is the Bank, shall subject it to
liability for actual damages for such breach.

     8.7 Non-Competition Provisions. Regardless of anything herein to the
contrary, except in the case of a Termination of Employment by the Bank without
Just Cause, a Termination of Employment by the Executive with Good Reason, or
with the permission of the Bank, during the two years immediately following the
Executive’s Termination of Employment, the Executive shall not serve as an
officer or director or employee of any bank holding company, bank, savings
association, savings and loan holding company, or mortgage company (any of
which, a “Financial Institution”) which Financial Institution offers products or
services competing with those offered by the Bank from offices in any county in
the State of Maryland or of any other State in which the Bank or any of its
affiliates has a branch, and shall not interfere with the relationship of the
Bank and any of its employees, agents, or representatives; provided, however,
that the provisions of this noncompetition clause shall only apply to
termination of the Officer “before” a Change in Control as defined in Section
1.1.3. (It being the intent of the parties that the noncompetition clause shall
not apply to terminations resulting from or due to a Change in Control). In the
event of any breach by the Executive of this Covenant Not to Compete, the Board
of Directors of the Bank shall direct that any unpaid balance of any payments to
the Executive under this Agreement be suspended, and shall thereupon notify the
Executive of such suspension, in writing. Thereupon, if the Board of Directors
of the Bank shall determine that such breach by the executive exists at any time
after a period of one month following notification of the such suspension, all
rights of the Executive and his beneficiary under this agreement, including
rights to any and all further payments hereunder, shall thereupon terminate.

     8.8 Successors. This Agreement shall inure to the benefit of and be binding
upon any corporate or other successor of the Bank which shall acquire, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

     IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
signed this Agreement.

              EXECUTIVE       SANDY SPRING BANK                   By        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

        Title                

--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------



 



SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

BENEFICIARY DESIGNATION

     THIS BENEFICIARY DESIGNATION is made this      day of      ,      by the
undersigned (the “Executive”), pursuant to the Supplemental Executive Retirement
Agreement (the “Agreement”) by and between Sandy Spring Bank and the Executive,
and is subject to the terms, requirements, and conditions of the Agreement.

     I hereby designate the following as my beneficiary under the Agreement:

      Primary Beneficiary:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Secondary Beneficiary:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      SIGNED:  

--------------------------------------------------------------------------------

    (Print or Type Name on the Above Line)          

--------------------------------------------------------------------------------

    (Signature)

13